Case: 21-60840     Document: 00516409816         Page: 1     Date Filed: 07/27/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 27, 2022
                                  No. 21-60840                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   Henry Noel Gomez-Ponce; Dayana Lilieth Gomez-Rivas;
   Nagory Yuliery Gomez-Tercero,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 893 929
                              BIA No. A215 893 928
                              BIA No. A215 893 927


   Before Jolly, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          Henry Noel Gomez-Ponce, Dayana Lilieth Gomez-Rivas, and Nagory
   Yuliery Gomez-Tercero, natives and citizens of Honduras, petition for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60840      Document: 00516409816          Page: 2   Date Filed: 07/27/2022




                                    No. 21-60840


   review of the decision by the Board of Immigration Appeals (BIA) dismissing
   their appeal from the denial of their applications for asylum, withholding of
   removal, and relief under the Convention Against Torture (CAT). We lack
   jurisdiction to consider their contention that their particular social groups
   (PSGs) based on gang opposition were cognizable, as that claim is
   unexhausted. See Martinez-Guevara v. Garland, 27 F.4th 353, 359-60 (5th
   Cir. 2022).
          The petitioners challenge the BIA’s conclusion that they failed to
   establish a nexus between their family-based PSGs and the alleged
   persecution, which we review for substantial evidence. See Gonzales-Veliz v.
   Barr, 938 F.3d 219, 224 (5th Cir. 2019). They rely on evidence that the gang
   threatened to kill the son of Gomez-Ponce’s partner and “cut [Gomez-
   Ponce’s] family in pieces” because the youth refused the gang’s demands
   that he sell drugs for the gang. According to the petitioners, that evidence
   showed that the familial relationship between Gomez-Ponce and the youth
   was a central reason why the gang targeted Gomez-Ponce. Because the cited
   evidence indicates that the gang’s motives were recruitment and retaliation
   for failed recruitment efforts, the petitioners fail to show that the evidence
   compels a conclusion that there was a nexus between the alleged persecution
   and their family-based PSGs. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 492-
   93 (5th Cir. 2015); Vazquez-Guerra v. Garland, 7 F.4th 265, 270 (5th Cir.
   2021), cert. denied, 142 S. Ct. 1228 (2022).
          Additionally, the petitioners challenge the BIA’s conclusion that
   neither Gomez-Ponce nor Gomez-Rivas expressed an anti-gang political
   opinion, which we also review for substantial evidence. See Changsheng Du
   v. Barr, 975 F.3d 444, 447-48 (5th Cir. 2020). They contend that Gomez-
   Ponce expressed political opposition to the gang by refusing its extortionate
   demands for payments and that Gomez-Rivas expressed an anti-gang
   political opinion by refusing to date a gang member and become a member of



                                          2
Case: 21-60840     Document: 00516409816          Page: 3     Date Filed: 07/27/2022




                                   No. 21-60840


   that gang. Gomez-Ponce’s testimony instead shows that he has and will
   resist the Mara 18 gang’s extortionate demands for a non-political reason—
   his inability to pay. Additionally, his previous acquiescence to the gang’s
   demands for payment “undermines his claim of an anti-[gang] political
   belief.” Id. at 448. Similarly, while Gomez-Rivas testified that a member of
   the MS-13 gang threatened to kill her and her family unless she became his
   girlfriend and that she rejected his advances, she provided no evidence that
   the refusal was politically motivated. Accordingly, the evidence does not
   compel a conclusion that Gomez-Ponce or Gomez-Rivas expressed an anti-
   gang political opinion. See id. We do not reach the petitioners’ remaining
   arguments challenging the denial of asylum and withholding of removal
   because the nexus issue is dispositive of the claims. See Gonzales-Veliz, 938
   F.3d at 224; INS v. Bagamasbad, 429 U.S. 24, 25 (1976).
          The petitioners challenge the BIA’s finding that they failed to
   establish it was more likely that not that they would be tortured with
   government acquiescence upon return to Honduras. They contend that
   Gomez-Ponce’s testimony that people who report gang activities to the
   police in Honduras end up dead shows that the police actively participate in
   the torture of gang victims.     Gomez-Ponce’s speculative testimony is
   insufficient to compel a conclusion that a public official would acquiesce in
   torture if he were removed to Honduras. See Martinez Manzanares v. Barr,
   925 F.3d 222, 229 (5th Cir. 2019). We do not consider the petitioners’
   argument that the harm they experienced in Honduras rose to the level of
   torture under the CAT, as the BIA did not reach that question. See Aviles-
   Tavera v. Garland, 22 F.4th 478, 485-86 (5th Cir. 2022).
         The petition is DISMISSED in part and DENIED in part.




                                         3